ORDER
Having reviewed the briefs and heard oral arguments on plaintiffs appeal on 5 May 2008, the Court now ex mero motu withdraws its previous order, dated 6 December 2007, dismissing ex mero motu plaintiffs notice of appeal (substantial constitutional question), and retains plaintiffs notice of appeal as to the following issue only: Whether the application of the 2004 amendment to N.C.G.S. § 14-415.1 to plaintiff violates his rights under N.C. Const. art. I, § 30.
Plaintiff shall have forty-five (45) days from the date of this order to file and serve his brief and defendant shall have 45 days from the service of plaintiffs brief to file and serve its brief. There will be no further oral argument in this matter.
By Order of the Court in Conference, this 24th day of March, 2009.
s/Hudson, J.
For the Court